Case: 12-13922       Date Filed: 02/13/2013     Page: 1 of 6

                                                                   [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 12-13922
                               Non-Argument Calendar
                             ________________________

                               Agency No. A098-714-837



XZAN SONG DONG,

                                                                                Petitioner,

                                           versus

US ATTORNEY GENERAL,

                                                                              Respondent.

                             ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                              ________________________

                                   (February 13, 2013)

Before TJOFLAT, CARNES and MARTIN, Circuit Judges.

PER CURIAM:

       On April 29, 2008, the Board of Immigration Appeals (“BIA”) dismissed Petitioner Xzan

Song Dong’s appeal of the decision of the Immigration Judge
                 Case: 12-13922       Date Filed: 02/13/2013        Page: 2 of 6

(“IJ”) denying his application for asylum, withholding of removal, and relief under

the Convention Against Torture—all based on Petitioner’s alleged practice of

Falun Gong—and ordering his removal to China pursuant to the Immigration and

Nationality Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien

present in the United States without admission or parole. 1 Petitioner did not

petition this court to review the BIA’s decision.

       On October 24, 2011, almost three years after these removal proceedings

had run their course, Petitioner filed an untimely motion to reopen with the BIA,

alleging that changed country conditions in China exempted his motion from the

filing deadline. He claimed that he been participating in a pro-democracy

organization, the Central Committee of the Party for Freedom and Democracy

(“CCPFDC”), since December 2010, that China persecutes individuals “link[ed]

with democratic organizations such as the CCPFDC,” and that the conditions had

changed in China for members of the CCPFDC. Consequently, if returned to

China, he would be subject to imprisonment or other serious punishment. In

support of his motion to reopen, he submitted documentary evidence including,

inter alia, an unsworn affidavit of the alleged chairman of the CCPFDC, who




1
  The IJ denied his application based on a finding that Petitioner was not credible and that, even
if he were credible, his circumstances did not provide the basis for asylum.

                                                 2
               Case: 12-13922     Date Filed: 02/13/2013    Page: 3 of 6

stated that he was an active member of the organization and that the Chinese

government had “paid attention” to his political activity while in the United States.

      The BIA denied Petitioner’s motion on June 28, 2012. First, the BIA noted

that Petitioner’s recent decision to join the CCPFDC constituted a change in

personal circumstances, not an exception to the requirements of filing a motion to

reopen. Second, Petitioner’s evidence showed that China had considered the

CCPFDC an “enemy organization” since 2002, five years before his removal

hearing before the IJ. Moreover, his evidence failed to show any material increase

in arrests for political dissidents in general and demonstrated at best “that the

Chinese government remained relatively consistent in its policies regarding

[political dissidents].”

      Petitioner now seeks review of the BIA’s decision. He argues that the BIA

erred in finding that he did not demonstrate changed country conditions in China,

that country conditions there have changed since his removal proceedings ended

because the Chinese authorities are aware, or are likely to become aware, of his

personal participation in the CCPFDC while in the United States, and that his new

evidence established prima facie eligibility for asylum by demonstrating his

well-founded fear of future persecution on account of his political opinion.

      We review the denial of a motion to reopen for an abuse of discretion. Jiang

v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is limited to


                                           3
              Case: 12-13922     Date Filed: 02/13/2013    Page: 4 of 6

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner. Id. Generally, motions to reopen are disfavored. Id.

      A party may only file one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” INA § 240(c)(7)(A)-(B), 8 U.S.C. § 1229a(c)(7)(A)-(B). Under

8 U.S.C. § 1229a(c)(7)(C)(i), a “motion to reopen shall be filed within 90 days of

the date of entry of a final administrative order of removal,” subject to certain

exceptions. INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i). The 90-day

period for filing a motion to reopen is jurisdictional and mandatory. Abdi v. U.S.

Att’y Gen., 430 F.3d 1148, 1150 (11th Cir. 2005); but see Ruiz-Turcios v. U.S.

Att’y Gen., 700 F.3d 1270, 1272 & n.1 (11th Cir. 2012) (acknowledging questions

about whether the pertinent language in Abdi was dicta or a holding, but declining

to resolve the question).

      An exception to the time and number limit of motions to reopen applies if

the motion to reopen is for the purpose of reapplying for relief “based on changed

circumstances arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing.” 8

C.F.R. § 1003.2(c)(3)(ii); see INA § 240(c)(7)(C)(ii), 8 U.S.C.


                                          4
               Case: 12-13922     Date Filed: 02/13/2013    Page: 5 of 6

§ 1229a(c)(7)(C)(ii). A change in personal circumstances, however, does not

authorize the untimely filing of a motion to reopen. See Jiang, 568 F.3d at 1258

(noting that changed personal circumstances do not meet the standard for a motion

to reopen).

      At a minimum, the BIA may deny a motion to reopen on the following three

grounds: (1) failure to establish a prima facie case; (2) failure to introduce

evidence that was material and previously unavailable; or (3) a determination that

an alien is not entitled to a favorable exercise of discretion despite statutory

eligibility for relief. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).

      The BIA is not required to discuss in its opinion every piece of evidence

presented. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). Where

the BIA “has given reasoned consideration to the petition, and made adequate

findings, we will not require that it address specifically each claim the petitioner

made or each piece of evidence the petitioner presented.” Id. (citation omitted).

Rather, the BIA must “consider the issues raised and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” Id. (citation omitted). The BIA is entitled to

discount documents that have not been authenticated. Kazemzadeh v. U.S. Att’y

Gen., 577 F.3d 1341, 1353 (11th Cir. 2009). The BIA has held that letters from

interested witnesses, including relatives and friends who are not subject to cross-


                                           5
              Case: 12-13922      Date Filed: 02/13/2013    Page: 6 of 6

examination, may be of limited probative value. See Matter of H-L-H- & Z-Y-Z-,

25 I. & N. Dec. 209, 215 (BIA 2010), abrogated on other grounds by Huang v.

Holder, 677 F.3d 130 (2d Cir. 2012). The BIA has stated that the U.S. State

Department reports on country conditions are highly probative evidence and

usually the best source of information on conditions in foreign countries, and thus

accorded “special weight.” Id. at 213 (citation omitted).

      We find no merit in Petitioner’s petition for review. The BIA did not abuse

its discretion by denying his motion to reopen because his motion was untimely

and he failed to establish changed country conditions in China with respect to the

treatment of members of the pro-democracy organization, CCPFDC, or others

similarly situated to himself. The BIA properly determined that his recent

membership and participation in a political organization represented a change in

his personal circumstances, and did not establish changed country conditions. And

it did not abuse its discretion in discounting the probative value of an affidavit

submitted in support of Petitioner’s motion when the affidavit was of an interested

party who was not subjected to cross-examination, was not made under oath, and

was not corroborated by independent evidence.

      PETITION DENIED.




                                           6